DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 14 and 20 are objected to because of the following informalities:  In Claim 2, line 8, Claim 14, lines 10-11 and Claim 20, line 13 please change “obtained from of” to “obtained from”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16 and 18-20 of U.S. Patent No. 11,093,208. 
Claim 2 of Pending Application
Claim 1 of U.S. Patent No. 11,093,208
A method of aligning components of a head-mounted display (HMD) device, the method comprising:
A method of aligning components of a head-mounted display (HMD) device, the method comprising:


causing the HMD device to perform operations in an environment; 

measuring, by one or more light sensors positioned external to the HMD device that detect and use light information emitted from one or more base stations, an amount or degree of movement by the HN/D device as the UN/HD device is operated in the environment;

comparing the measured amount or degree of movement measured by the one or more sensors external to the HMD device to a defined threshold; and

responsive to determining that the amount or degree of movement exceeds the defined threshold, aligning components of the HMD device by:
obtaining, from each of two or more imaging sensors on an HMD device, one or more images of one or more eyes of a user wearing the HMD device on a head of the user;
obtaining, from each of two or more imaging sensors on an HMD device, one or more images of one or more eyes of a user wearing the HMD device on a head of the user;

analyzing the images obtained from each of the two or more image sensors to determine information about an actual pupil location of at least one pupil of the user, wherein analyzing the images comprises combining analysis results for each of the images obtained from of the two or more imaging sensors to determine information about the actual pupil location;
determining, based at least in part on a comparison of the determined information about the actual pupil location to additional information about a target pupil location for the at least one pupil, that the HMD device is misaligned on the head of the user; and
determining, based at least in part on a comparison of the determined information about the actual pupil location to additional information about a target pupil location for the at least one pupil, that the HMD device is misaligned on the head of the user; and
performing, based at least in part on the determining, one or more automated corrective actions to correct alignment of at least one component of the HMD device for the user.

performing, based at least in part on the determining, one or more automated corrective actions to correct alignment of at least one component of the HMD device for the user.



The following table maps the remaining claims of the pending application to the claims of the ‘208 Patent:
Claims of Pending Application
Claims of U.S. Patent 11,093,208
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 13
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 18
Claim 18
Claim 19

Claim 20
Claim 20
Claim 21



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kato et al.		U.S. Patent 9,191,658















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694